 



EXHIBIT 10.45
AGREEMENT
This is a complete and final Agreement between ADRIAN NEMCEK (for yourself, your
spouse and anyone acting for you) (“you”), and Motorola, Inc. (for itself, its
subsidiaries and affiliates and anyone acting for it) (“Motorola”) that resolves
all matters between you and Motorola and amends and consolidates the restrictive
covenants and remedies in all your prior Stock Option Agreements and Stock
Option Consideration Agreements. This Agreement has been individually negotiated
and has not been reached as part of a group incentive or other termination
program.
In consideration for the payments and benefits provided under this Agreement,
you and Motorola agree to the following terms of your retirement from Motorola,
including the amendment and consolidation of the restrictive covenants and
remedies in all your prior Stock Option Agreements and Stock Option
Consideration Agreements:
1. RETIREMENT. You tender and Motorola accepts your retirement as an employee,
director or officer of Motorola and its subsidiaries and affiliates effective as
of June 30, 2006 (the “Retirement Date”). All your duties and responsibilities
shall end on that date. At Motorola’s request, you shall execute any and all
documents reasonably necessary to confirm your retirement as a director and/or
officer of Motorola and its subsidiaries and/or affiliates.
2. RETIREMENT ALLOWANCE. In return for the covenants made by you in this
agreement, Motorola will pay you a lump sum Retirement Allowance in the amount
of Seven Hundred Seventy-Five Thousand Seven Hundred Fifty-Two Dollars and No
Cents ($775,752.00), less applicable state and federal payroll tax deductions,
within thirty (30) days after you have signed, returned and not revoked a
supplemental release attached as Attachment A. Signature of Attachment A is a
condition to your receiving the Retirement Allowance and other consideration
under this Agreement. At the time 2006 MIP bonuses, if any, and Long Range
Incentive Plan incentives for the 2005-2007 and 2006-2008 performance periods,
if any, are paid to active employees, you shall be eligible (notwithstanding
your retirement as of June 30, 2006) to receive pro rata bonuses or incentives
under the terms of the respective plans. Your individual performance factor for
purposes of calculating the pro rata 2006 MIP bonus shall be 1.0. Your pro rata
LRIP incentive for the 2005-2007 and 2006-2008 performance periods, if any,
shall be based solely on business performance according to the terms of the
plan, and shall not be reduced for individual performance. You shall not be
eligible for any 2007 MIP bonus or any LRIP incentive other than for the
performance periods identified above. Other than as specified in this paragraph,
the Retirement Allowance includes and exceeds any paid time off that is unpaid
as of your retirement. The Retirement Allowance otherwise is in addition to any
other amounts you are entitled to receive under any of the Motorola Plans (as
defined below) as of your Retirement Date.
3. CONSULTING SERVICES. Between July 1, 2006 and June 30, 2007, you shall be
available to provide general advice to the Motorola CEO, or his/her designee, as
they may reasonably request, consistent with your other commitments. Motorola
shall compensate you at a per diem rate of Two Thousand Five Hundred Dollars and
No Cents ($2,500.00) for such services, payable in half-day increments, and
shall reimburse you for reasonable travel expenses incurred in the course of
performing such services.
4. HEIRS/BENEFICIARIES. In the event of your death after the effective date of
this Agreement, your surviving spouse (or heirs if you are then unmarried) shall
be paid any unpaid salary, unpaid Transition and Retirement Allowances and any
earned but unpaid consulting fees described in this Agreement. Payments or
benefits, if any, following your death under any of the Motorola Plans (as
defined below) shall be according to the terms of those plans and any elections
and/or beneficiary designations previously made by you thereunder.
5. BENEFIT AND COMPENSATION PLANS.
(a) The effect of your retirement and this Agreement upon your participation in,
or coverage under, any of Motorola’s benefit or compensation plans, including
but not limited to the Motorola Elected Officers Supplemental Retirement Plan,
the Motorola Elected Officers Life Insurance Plan, the Motorola Long Range

 



--------------------------------------------------------------------------------



 



Incentive Plan for any given performance cycle; the Motorola Incentive Plan, the
Motorola Management Deferred Compensation Plan, the Motorola Financial Planning
Program, any applicable stock option plan and any restricted stock agreements
(collectively, with each Motorola benefit or compensation plan or program in
which you participated at any time during your employment with Motorola,
referred to herein as the “Motorola Plans”) shall be governed by the terms of
those plans and agreements, except as and unless otherwise explicitly provided
herein. Except as and unless explicitly provided herein, Motorola is making no
guarantee, warranty or representation in this Agreement regarding any position
that may be taken by any administrator or plan regarding the effect of this
Agreement upon your rights, benefits or coverage under those plans.
(b) Your retirement shall be treated as a “retirement” with respect to each of
your outstanding equity grants, bonuses, incentives and benefits and such
treatment affords you the most favorable treatment under the terms of the
applicable Motorola Plans.
(c) Benefits coverage in effect on your Retirement Date under the Motorola
Employee Medical Benefits Plan (“Medical Plan”), as amended from time to time,
will be continued at the regular employee contribution rate through the end of
June, 2007, provided that you comply with all terms and conditions of the
Medical Plan, including paying the necessary contributions and provided further,
if you are reemployed with another employer and become covered under that
employer’s medical plan, the medical benefits described herein (if they are not
terminated as provided in COBRA, defined below) shall be secondary to those
provided under such other plan. After the total period of medical benefit
continuation provided in this Agreement, you may elect to continue medical
benefits under the Medical Plan at your own expense, in accordance with COBRA.
The period of medical benefit continuation described immediately above counts
toward and reduces the maximum coverage under Section 4980B of the Internal
Revenue Code (“COBRA”), as described in Treasury Regulation Section 54.4980B-7,
A-7(a). The COBRA period commences on the first of the month following the
Retirement Date. If you are eligible for coverage under the Motorola
Post-Employment Health Benefits Plan or any restated or successor plan (the
“Retiree Plan”), you may apply for such coverage, provided that you make an
election for such coverage, in accordance with the terms and conditions for such
coverage under the Retiree Plan. You may wait until the end of the period of
continued Medical Plan coverage provided for in this Agreement before electing
to begin coverage under the Retiree Plan. Note that if you commence coverage
under the Retiree Plan before you have exhausted the continued Medical Plan
coverage provided for in this Agreement, the continued Medical Plan coverage
will end.
6. TRANSFER OF EQUIPMENT/OUTPLACEMENT. Effective on or within fourteen days
after your Retirement Date, Motorola will transfer to you ownership of your
cellular phone. On that date you will assume responsibility for all insurance,
maintenance, service and other fees related to this item, and Motorola will have
no responsibility for it thereafter. The parties agree that any fair market
value of such item will be calculated as of the Retirement Date and that you are
responsible for the payment of income tax due as a result of this transfer.
Motorola also will provide senior executive outplacement and career continuation
services by a firm to be selected by Motorola for a period of up to one (1) year
if you elect to participate in such services.
7. NO DISPARAGEMENT.
(a) You agree that you will not, directly or indirectly, individually or in
concert with others, engage in any conduct or make any statement calculated or
likely to have the effect of undermining, disparaging or otherwise reflecting
poorly upon Motorola or its good will, products or business opportunities, or in
any manner detrimental to Motorola, though you may give truthful testimony if
properly subpoenaed to testify under oath.
(b) Motorola agrees that neither Ed Zander, Ron Garriques, Greg Brown, Dan
Moloney, Stu Reed, Rich Nottenburg, Patty Morrison, Peter Lawson, Padmasree
Warrior, Ruth Fattori, David Devonshire, George Neill or Patrick Canavan, either
individually or on behalf of Motorola, will, directly or indirectly,
individually or in concert with others, engage in any conduct or make any
statement calculated or likely to have the effect of undermining, disparaging or
otherwise reflecting poorly upon you or your good will, work product or business
or employment opportunities, or in any manner detrimental to you, though
Motorola and its officers, directors or employees on its behalf may give
truthful testimony if properly subpoenaed to testify under oath.
8. COOPERATION/INDEMNIFICATION. From your Retirement Date, and for as long
thereafter as shall be reasonably necessary, you agree to cooperate fully with
Motorola in any investigation, negotiation,

2



--------------------------------------------------------------------------------



 



litigation or other action arising out of transactions in which you were
involved or of which you had knowledge during your employment by Motorola.
Motorola will use reasonable efforts to provide you with reasonable advance
notice of any such required cooperation and will use reasonable efforts to
schedule the time and place of related required meetings or events in a manner
consistent with your other commitments. Should Motorola request your cooperation
under this paragraph to consult for more than five (5) business days during any
twelve (12) consecutive month period after June 30, 2006, Motorola shall
compensate you at a per diem rate of Two Thousand Five Hundred Dollars and No
Cents ($2,500), payable in half-day increments, in exchange for your time. If
you incur any travel or other business expenses in the course of performing your
obligations under this paragraph, you will be reimbursed for the full amount of
all reasonable expenses upon your submission of adequate receipts confirming
that such expenses actually were incurred. Motorola will indemnify you for
judgments, fines, penalties, settlement amounts and expenses (including
reasonable attorneys fees and expenses) reasonably incurred in defending any
actual or threatened action, lawsuit, investigation or other similar proceeding
arising out of your employment with Motorola, provided that if the matter is a
civil action, you acted in good faith and in a manner you reasonably believed to
be in, or not opposed to, the best interests of Motorola and if the matter is a
criminal action, you had no reasonable cause to believe your conduct was
unlawful (in each case as determined under Delaware general Corporation Law).
Your right to indemnification provided by this paragraph shall be in addition to
and not in lieu of any other rights to indemnification you may now have or in
the future be entitled to under applicable law, Motorola’s certificate of
incorporation, by-laws, directors’ and officers’ insurance or by agreement.
9. RESTRICTIVE COVENANTS.
(a) You agree that during your employment and thereafter, you will not use or
disclose any Motorola Confidential Information, except on behalf of Motorola and
pursuant to its directions, or except as may otherwise be required by law or
legal process. Confidential Information means information concerning Motorola
and its business that is not generally known outside Motorola. Confidential
Information includes: (i) trade secrets; (ii) intellectual property;
(iii) Motorola’s methods of operation and Motorola processes; (iv) information
regarding Motorola’s present and/or future products, developments, processes and
systems, including invention disclosures and patent applications;
(v) information on customers or potential customers, including customer’s names,
sales records, prices, and other terms of sales and Motorola cost information;
(vi) Motorola personnel data; (vii) Motorola business plans, marketing plans,
financial data and projections; and (viii) information received in confidence by
Motorola from third parties. Information regarding products or technological
innovations in development, in test marketing or being marketed or promoted in a
discrete geographic region, which information Motorola or one of its affiliates
is considering for broader use, shall not be deemed generally known until such
broader use is actually commercially implemented. Nothing in this Agreement is
intended to prohibit you from disclosing information about Motorola, its
customers, successors or assigns, or its affiliated entities, or about its or
their products, services or business opportunities that is not confidential or
proprietary. You shall give Motorola reasonable advance written notice of your
intent to disclose any confidential information obtained by you as a result of
your employment by Motorola.
(b) You agree that during your employment and for a period of two years
following your Retirement Date, you will not hire, recruit, solicit or induce,
or cause, allow, permit or aid others to hire, recruit, solicit or induce, or to
communicate in support of those activities, any employee of Motorola who
possesses Confidential Information of Motorola to terminate his/her employment
with Motorola and/or to seek employment with your new or prospective employer,
or any other company.
(c) You agree that during your employment and for a period of two years
following your Retirement Date, you will not engage in activities which are
entirely or in part the same as or similar to activities in which you engaged at
any time during the two years preceding termination of your employment, for any
person, company or entity in connection with products, services or technological
developments (existing or planned) that are entirely or in part the same as,
similar to, or competitive with, any products, services or technological
developments (existing or planned) on which you worked at any time during the
two years preceding the date of your retirement. This paragraph applies in the
countries in which you have physically been present performing work for Motorola
at any time during the two years preceding your retirement.
(d) You agree that for a period of two years following your Retirement Date, you
will not, directly or indirectly, on behalf of yourself or any other person,
company or entity, solicit or participate in soliciting,

3



--------------------------------------------------------------------------------



 



products or services competitive with or similar to products or services offered
by, manufactured by, designed by or distributed by Motorola to any person,
company or entity which was a customer or potential customer for such products
or services and with which you had direct or indirect contact regarding those
products or services or about which you learned Confidential Information at any
time during the two years prior to your retirement.
(e) You agree that for a period of two years following your Retirement Date, you
will not directly or indirectly, in any capacity, provide products or services
competitive with or similar to products or services offered by Motorola to any
person, company or entity which was a customer for such products or services and
with which customer you had direct or indirect contact regarding those products
or services or about which customer you learned Confidential Information at any
time during the two years prior to your retirement.
(f) Notwithstanding the above, Motorola agrees to waive the requirements of
paragraph 9(c) of this Agreement with respect to your service on the Hewlett
Packard Advisory Board and on the Board of Directors of IP Unity. Such waiver
does not extend to the requirements of paragraphs 9(a), (b), (d) or (e), which
shall remain in full force and effect.
10. CONFIDENTIALITY OF AGREEMENT. You agree to keep the existence and terms of
this Agreement confidential, unless required by law to disclose this
information, or except as needed to be disclosed to your spouse, legal counsel,
financial advisors, outplacement firm, creditors, or anyone preparing your tax
returns,
11. RETURN OF MOTOROLA PROPERTY. You further agree to return to Motorola by your
Retirement Date all Motorola property and confidential and/or proprietary
information including the originals and all copies and excerpts of documents,
drawings, reports, specifications, samples and the like that were/are in your
possession at all Motorola and non-Motorola locations, including but not limited
to information stored electronically on computer hard drives or disks.
12. NEW EMPLOYMENT. You agree that you will immediately inform Motorola of
(i) the identity of any new employment, start-up business or self-employment in
which you have engaged or will engage between the Retirement Date and June 30,
2008 (the “Notice Period”), (ii) your title in any such engagement, and
(iii) your duties and responsibilities. You hereby authorize Motorola to provide
a copy of this Agreement, excluding the economic terms, to any new employer or
other entity or business by which you are engaged during the Notice Period. You
further agree that during the Notice Period, you will provide such information
to Motorola as it may from time to time reasonably request in order to determine
your compliance with this Agreement.
13. BREACH OF AGREEMENT.
(a) You acknowledge that Motorola’s agreement to make the payments set forth in
Paragraph 2, 3 and 8 above is conditioned upon your faithful performance of your
obligations under this Agreement, and you agree to repay to Motorola all sums
received from Motorola under Paragraphs 2, 3 and 8, less Five Thousand Dollars
($5,000.00), if you breach any of your obligations under Paragraph 9 of this
Agreement. You further agree that in addition to any other remedies available in
law and/or equity, all of your vested and unvested stock options will terminate
and no longer be exercisable, and for all stock options exercised within two
years prior to your retirement or anytime after your retirement, you will
immediately pay to Motorola the difference between the exercise price on the
date of grant as reflected in the Award Document and the market price on the
date of exercise (the “spread”) for each affected stock option grant. The above
remedies are in addition to and cumulative with any other rights and remedies
Motorola may have pursuant to this Agreement and/or in law and/or equity,
including the recovery of liquidated damages. In any dispute regarding this
Agreement, each party will pay its own fees and costs.
(b) You acknowledge that the harm caused to Motorola by the breach or
anticipated breach of paragraph 9 of this Agreement will be irreparable and you
agree Motorola may obtain injunctive relief against you in addition to and
cumulative with any other legal or equitable rights and remedies Motorola may
have pursuant to this Agreement or law, including the recovery of liquidated
damages. You agree that any interim or final equitable relief entered by a court
of competent jurisdiction, as specified in paragraph 16 below, will, at the
request of Motorola, be entered on consent and enforced by any such court having
jurisdiction over you. This relief would

4



--------------------------------------------------------------------------------



 



occur without prejudice to any rights either party may have to appeal from the
proceedings that resulted in any grant of such relief.
(c) This Agreement is your entire agreement with Motorola with respect to the
subject matter hereof, and it amends and consolidates all previous oral or
written understandings or agreements, if any, made by or with Motorola with
respect to the subject matter hereof. No waiver of any breach of any provision
of this Agreement by Motorola shall be construed to be a waiver of any
succeeding breach or as a modification of such provision. The provisions of this
Agreement shall be severable and in the event that any provision of this
Agreement shall be found by any court as specified in paragraph 16 below to be
unenforceable, in whole or in part, the remainder of this Agreement shall
nevertheless be enforceable and binding on the parties. You also agree that the
court may modify any invalid, overbroad or unenforceable term of this Agreement
so that such term, as modified, is valid and enforceable under applicable law.
Further, you affirmatively state that you have not, will not and cannot rely on
any representations not expressly made herein.
14. NON-ADMISSION/GENERAL RELEASE. You and Motorola agree that, in exchange for
the payments and other terms described above, Motorola is not admitting to any
wrongdoing or unlawful action in its dealing with you and, except as otherwise
provided in this paragraph, you fully and completely release Motorola and hold
it harmless from any and all legal claims of any type to date arising out of
your employment or the retirement of your employment from Motorola, whether
known or unknown, presently asserted or otherwise. This includes, but is not
limited to, breach of any implied or express employment contracts or covenants;
claims for wrongful termination, public policy violations, defamation, emotional
distress or other common law matters; or claims of discrimination based on race,
sex, age (Age Discrimination in Employment Act), religion, national origin,
disability, veteran’s status, sexual preference, marital status or retaliation;
or claims under the Family and Medical Leave Act. If you are employed in
California, you expressly waive the protection of Section 1542 of the Civil Code
of the State of California, which states that: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” Notwithstanding the
foregoing you understand that by signing this General Release you are not
releasing any claims or rights under the Motorola Plans other than those known
by you on or before your Retirement Date to be disputed nor any claims or rights
that cannot be waived by law, including the right to file an administrative
charge of discrimination, and that under no circumstances shall this General
Release release any claims or rights you may now or at any time have to
indemnification under the provisions of this Agreement or as you may otherwise
be entitled under applicable law, Motorola’s certificate of incorporation,
by-laws, directors’ and officers’ insurance or by agreement.
15. CONDITIONS OF AGREEMENT. You agree that you are signing this Agreement
knowingly and voluntarily, that you have not been coerced or threatened into
signing this Agreement and that you have not been promised anything else in
exchange for signing this Agreement. You agree that if any part of this
Agreement is found to be illegal or invalid, the rest of the Agreement will
still be enforceable. You further agree that you have had sufficient time (at
least twenty-one (21) days) to consider this Agreement and you were advised to
consult with an attorney, if desired, before signing below. You understand and
agree that any change, whether material or otherwise, to the initial terms of
this Agreement shall not restart the running of this twenty-one (21) day period.
This Agreement will not become effective or enforceable until seven days after
you sign it, during which time you can revoke it if you wish, by delivering a
signed revocation letter within the seven-day period to Jill A. Goldy, Corporate
Vice President, Law — Labor and Employment, Motorola, Inc., 1303 East Algonquin
Rd., Schaumburg, Illinois 60196. Any alterations to this Agreement must be in
writing, signed by both parties.

5



--------------------------------------------------------------------------------



 



16. GOVERNING LAW/VENUE. You and Motorola agree that this Agreement is governed
by the laws of Illinois, without giving effect to principles of Conflicts of
Laws, and any legal action related to this Agreement shall be brought only in a
federal or state court located in Illinois, USA. You accept the jurisdiction of
these courts and consent to service of process from said courts solely for legal
actions related to this Agreement.
17. NO MITIGATION/BINDING EFFECT. In no event shall you be obligated to seek
other employment or take ay other action to mitigate the amounts payable to you
or benefits to which you are entitled under any of the provisions of this
Agreement. This Agreement shall be binding on, and inure to the benefit of the
successors and assigns of Motorola and your successors, assigns, heirs and
personal representatives.

             
ADRIAN NEMCEK
  MOTOROLA, INC.
 
       
 
       
/s/ Adrian Nemcek
  By: /s/ Ruth Fattori  
 
   
 
      Executive Vice President, Human Resources
 
       
 
       
Date:
July 18, 2006   Date: July 18, 2006
 
       

6



--------------------------------------------------------------------------------



 



ATTACHMENT A
In consideration for the promises made by Motorola in the Agreement to which
this is Attachment A is attached and except as and unless otherwise provided
herein, you fully and completely release Motorola and hold it harmless from any
and all legal claims of any type to date arising out of your employment or the
retirement of your employment from Motorola, whether known or unknown, presently
asserted or otherwise. This includes, but is not limited to, breach of any
implied or express employment contracts or covenants; claims for wrongful
termination, public policy violations, defamation, emotional distress or other
common law matters; or claims of discrimination based on race, sex, age (Age
Discrimination in Employment Act), religion, national origin, disability,
veteran’s status, sexual preference, marital status or retaliation; or claims
under the Family and Medical Leave Act. If you are employed in California, you
expressly waive the protection of Section 1542 of the Civil Code of the State of
California, which states that: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” Notwithstanding the foregoing, you understand that
by signing this General Release you are not releasing any claims or rights under
the Motorola Plans other than those known by you on or before your Retirement
Date to be disputed nor any claims or rights that cannot be waived by law,
including the right to file an administrative charge of discrimination and that
under no circumstances shall this General Release release any claims or rights
you may now or at any time have to indemnification under the provisions of this
Agreement or as you may otherwise be entitled to under applicable law,
Motorola’s certificate of incorporation, by-laws, directors’ and officers’
insurance or by agreement. You further agree that you have had sufficient time
(at least twenty-one (21) days) to consider the attached Agreement and you were
advised to consult with an attorney, if desired, before signing below. This
Attachment A will not become effective or enforceable until seven days after you
sign it, during which time you can revoke it if you wish, by delivering a signed
revocation letter within the seven-day period to Jill A. Goldy, Corporate Vice
President, Law — Labor and Employment, Motorola, Inc., 1303 East Algonquin Rd.,
Schaumburg, Illinois 60196.

        Agreed to and accepted by:
 
       
 
  /s/ Adrian Nemcek
 
   
 
  ADRIAN NEMCEK
 
 
 
       
 
       
Date:
  July 18, 2006    
 
 
(to be signed after June 30, 2006 and before July 30, 2006)
 

7